Title: To Benjamin Franklin from Edward Bridgen, 10 June 1784
From: Bridgen, Edward
To: Franklin, Benjamin



London June 10 1784

At the request of Mr Champion I forward the Accompanying Book to your Excellency.
Our Mutual & Worthy friend Mr Laurens leaves Bath this day for Falmouth to go with his Son for New York. May Heaven protect them and spare your Excellency’s long and useful life is the prayer of Dr Sir Yr: Excellency’s obliged & Faithful

Edwd: Bridgen
Not a line from Congress abt: the Copper Coin.

 
Notation: Edward Bridgen. June 10. 1784.—
